Huorshlr  A. 1. BTysuq Jr.
MdTIrt .atoTMy
Nllbboro, Texu
Hun.    l   1 .   BWM ,     Jr .,    hge   t




                           -iAd      ths Coumty Baud    d   kbol   trustws    kva
                   tb po o wer
                            a dlh o r uto
                                       yg r o aupth la
                                                     k ull
                                                        M S-
                    trlct with the Blum        Rural JUgh Jcbool Mstrlct     for
                    a ur h
                         Aligsh
                              c h o op l
                                       ur p o s
                                              wes
                                               ith o 8u
                                                     utllec usr t-

                   The frcta aa sktod by you show the effected dlatrlrta
to be withlm        tb
                popddom     brukots fixed by dich   292k.   Voraom’s   .-a-
notated Civil Stetutas slaco Blum Rural NQh Jc&ol31hrict      No. P., hev-
iny Loea formed by greophg end sot by bnaecattoa of territory, ts clemsod
             ackool dtstrtct 80 provided for by .;rUc& 2(22b, Vowmu’s
a sa c o mmo l
Annotated Civil           ibtotr~.

                   ~$a&I* as8wntq that the mewly #mupad dhtrict dmr
not contaln a greater arae tbm aw hundred squaw sntloa as ta that
event ~;rttcla 2922~ would apply mod M electlo would luve to be held.

                    I)a believe that the ophiaa rontiered by the :. uo
 Court of Ctvll :.ppoJs ia Cow      Board of khool frtutees of Urna-
 done county, et al. v. :r i&or 4 al.. lS s’-.i.. (2d) HI, is contreAllng OQ
the qu.rUoa you have prorented to us. The p a r tio
                                                 o fth
                                                    a eCo ur t%
                                                              lp & -
ion sypkable  to your question ts es follows:

                            ‘Tba prwidoas      OJ ch8pter 19A, betq~ remedial
                    ln the11 ruturo, should be Ubrraliy eoaotrwd with a
                    view of corroctlq      the condiUaas sought to be rrnudied.
                    and 8ffect84Ulq the Intenttoo of the Laglslatrrr    Ln on-
                    lcUng arid cbaptar. To aecompltsh sach Weattoa. it
                    ls.tbeqbt   sstd board    should hw* the smtbrity,  aftw
                    #muply    csrtaim dhtrtcta, to add to the distrtct thus
                    formed. by again grouping or eoaextag other districts
                    em prtided   la mtAele 2922~ . . .*

                   Slnec the distrfst grouped OcWbar 1.193?i. by or&r
 of the couoty board of rcbool trwtees was formed by grooptng md not
 by coamolid~Uoo~ lt Is our opt&m that the prwisiono  of ~.rUrle 2922a.
 Varrma’r hnaotrted CivU htutes.                  would M q#Acable,      mot UL6s8 ot
  rticle 2922r.

                      Mstricto groujd uodrr      rtkle 2t22a are composes
 of intagral llameotary school dtstrtcts.    wblch aoder the prwisioar    of
 mid   rrticle may Ln cerbia   riturtiorrs rewort but to their ortgtrwil
 stitoe. rhila rrbool districts consolidated ondor Article 2922~       rhAU
 as eat out lr rrrJ ~Uclo ‘t+ecom l part of raid rural Ugh scboel d)s-
 trict few all lotents and purpo~er l though It were ori&mUy        Y prt of
 rlir datrtrt.*
lion.   1%.J. Bryan.   Jr., Y8ge 3



                   This bdmg true ow uuwmr to yaw qaertloa I* that
the county boud d 8rastres had tb pwor and authority b group b
0i8tr a L  ca to
              q uer tio
                      with  a allectiom.
                        u o ut

                                            Yours wry        truly,

                                     Afl’ORNLYGF.NERAtOF              TEL43

                                           /s/     E. R. al‘Lzrnono

                                     BY
                                                 fi. R.. slmmplu
                                                     AS8LSt&d